DETAILED ACTION
Response filed on 11/19/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 7, 19-20, and 24-46 are canceled.
Claims 1-2, 13, and 23 are amended.
Claims are 47-50 newly added.
Claims 1-6, 8-18, 21-23, and 47-50 are pending for examination.
Response to arguments
Re: 35 U.S.C. §103 rejection
Applicant’s response has been fully considered. Below are applicant’s arguments received on 11/19/2021 and examiner’s response to the arguments:
Applicant’s argument (regarding claim 1): Applicant argues that prior art Babaei does not teach the claimed feature, "information on the scheduling request configuration is conveyed to the network device during the random access procedure" (Pg. 7, Par. 2; Pg.8, Par. 1).
Examiner’s response: Examiner respectfully disagrees. Babaei, as discussed in the office action, in Fig. 28 discloses sending of RA preamble, is part of the random access process. Information on the scheduling request configuration, as discussed in the office action, the disclosure in Babaei regarding SR configuration index in Col. 19, lines 50-52; Col. 30, lines 32-37, “A SR configuration in the plurality of SR configurations may be identified by a SR configuration index. A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TTI/numerology/service/cell type corresponding to the SR, discloses the scheduling request configuration”, provides enough information for a person of ordinary skill in the art to come up with the claimed invention, as discussed in the office action. 
Applicant’s argument (regarding claim 2): “Claim 2 requires that "a preamble of the random access procedure is transmitted to the network device, and a resource for transmitting the preamble corresponds to the scheduling request configuration". At no point does the Babaei disclose this feature” (Pg. 9, Par. 1).
Examiner’s response: Examiner respectfully disagrees. As discussed above, the disclosure of “A SR configuration may indicate the SR resources”, combined with the disclosure of, “The wireless device may transmit, to the base station, a first SR via the first SR resource in response to the triggering of the first SR”, in Col. 30, lines 16-18, as discussed in the office action, teaches the claim element.
35 U.S.C. §103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.











Claims 1-3, 7, 9-15, 19-23, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 10,524,294 B2), hereinafter “Babaei”, supported by Provisional application No. 62/501,570, filed on May 4, 2017, hereinafter Babaei1” and provisional application No. 62/514,292, filed on Jun. 2, 2017, hereinafter “Babaei2”.
Regarding claim 1, Babaei teaches ‘a method in a terminal device’ (Babaei: Col. 21, lines 18-21, “The embodiments disclose methods for starting a new SR process when an SR process is ongoing and/or methods to cancel an ongoing SR process when a new SR process starts.”), comprising:
‘transmitting a scheduling request to a network device via a random access procedure when a maximum counter value of a scheduling request configuration is reached’ (Babaei: Fig. 28, RA preamble is sent when, “first counter reaching first counter value or second counter reaching second counter value”; Fig. 35, block 3560, “Transmit, to the base station, a random access preamble in response to the 1st counter reaching the 1st counter value or the 2nd counter reaching the 2nd counter value”; Col. 24, lines 40-45, “In an example, the one or more criteria may comprise a value of a first counter corresponding to the first SR process being larger than or equal to a first configurable value. In an example, the threshold values may be configurable (e.g., using RRC and/or dynamic signaling such as DCI)”; sending of RA preamble is part of the random access procedure).
Though Babaei does not expressly teach, ‘information on the scheduling request configuration’ as per the claim element, ‘wherein information on the scheduling request configuration is conveyed to the network device during the random access procedure’, the disclosures in Babaei regarding ‘SR configuration index’ (Col. 19, lines 50-52; Col. 30, lines 32-37, “A SR configuration in the plurality of SR configurations may be identified by a SR configuration index. A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TTI/numerology/service/cell type corresponding to the SR”), and transmission to the network device, (Col. 29, lines 39-41, “The configuration parameters for the first scheduling request may comprise a first SR configuration index”), provide information on the scheduling request configuration and its conveyance to the network device.
The instant application cites in [00103], “In another embodiment, message 3 of the random access procedure may be extended to identify the SR configuration. For example, an identity of the terminal device and the information on the scheduling request configuration are included in the Message 3”). The disclosure in the instant application cites the ‘information on the scheduling request configuration’ for a purpose to identify an SR configuration.
A person of ordinary skill in the art before the effective filing date of the claimed invention would consider the “SR configuration index” providing ‘information on the scheduling request configuration’, considering the use of “SR configuration index” for identification of plurality of SR configurations as discussed above. The claim element in the instant application is equivalent to the disclosure in Babaei, in terms of purpose of use, both performing substantially the same function in substantially the same way to obtain the same result. 
information on the scheduling request configuration”, resulting in broadening the scope for identification to arrive at the claimed invention. 

Regarding claim 2, Babaei teaches the method according to claim 1 (discussed above). 
Babaei further teaches, ‘wherein a preamble of the random access procedure is transmitted to the network device’ (Babaei: Fig. 18, Fig. 28); and
a resource for transmitting the preamble corresponds to the scheduling request configuration’ (Babaei: Col. 30, lines 16-18, “The wireless device may transmit, to the base station, a first SR via the first SR resource in response to the triggering of the first SR.”; Col. 39, lines 42-47, “In an example, the configuration parameters may comprise parameters for one or more scheduling request configurations. In an example, a scheduling request configuration may correspond to one or more logical channels/logical channel groups/TTis/numerologies/service types/cell types”).

Regarding claim 3, Babaei teaches the method according to claim 2 (discussed above). 
Babaei further teaches, ‘wherein the resources for transmitting the preamble comprising one or more of the following: sequence resources, frequency resources and time resources’ (Babaei: Col. 19, lines 54-56, “A SR resource may indicate a time (e.g., TTI) and/or frequency (e.g., resource block/element)”).

Regarding claim 9, Babaei teaches the method according to claim 1 (discussed above). 
Babaei further teaches, ‘wherein the method further comprising:
receiving a radio resource control reconfiguration signaling to reconfigure the scheduling request configuration; the information on the scheduling request configuration is comprised in the radio resource control reconfiguration signaling’ (Babaei: Col. 19, lines 38-42, “In an example embodiment, the base station may configure (e.g., using one or more radio resource control (RRC) messages and or other configuration messages) a wireless device with a plurality of scheduling request configurations (e.g., resource configuration”; configuration signaling or reconfiguration signaling are both used for the purpose of configuration).

Regarding claim 10, Babaei teaches the method according to claim 1 (discussed above). 
Babaei further teaches, ‘wherein the method further comprising: releasing resources of all scheduling request configurations when a maximum counter value of a scheduling request configuration is reached’ (Col. 31, lines 13-18, “In legacy SR procedure, when a SR process fails, a wireless device may initiate a random access procedure and/or notify RRC to release PUCCH for a serving cells and/or clear a downlink assignment or an uplink grant and/or initiate a random access procedure and/or cancel a pending SR”); or
‘releasing resources of a scheduling request configuration when a maximum counter value of the corresponding scheduling request configuration is reached; or releasing resources of a group of scheduling request configurations’ (Col. 32, lines 27-33, “notifying RRC to release one or more sounding reference signal (SRS) for one or more serving cells, clearing one or more configured and/or dynamically indicated downlink assignments and/or uplink grants, initiating a random access procedure, canceling one or more pending SRs”) 
‘when a maximum counter value of the scheduling request configuration is reached’ (Col. 33, lines 37-41, “The wireless device may start a random access procedure if the first SR process fails (e.g., after transmitting SR signals corresponding to the first SR process for a configured number of time and not receiving a grant)”; maximum counter is the “configured number of time”).

Regarding claim 11, Babaei teaches the method according to claim 10 (discussed above). 
Babaei further teaches, ‘wherein information on releasing resources of one or more scheduling request configurations’ (Col. 31, lines 13-18, “In legacy SR procedure, when a SR process fails, a wireless device may initiate a random access procedure and/or notify RRC to release PUCCH for a serving cells and/or clear a downlink assignment or an uplink grant and/or initiate a random access procedure and/or cancel a pending SR”) and/or 
‘whether or not a random access procedure should be triggered to carry the scheduling request subsequently’ (In an example, the first SR process may fail (e.g., after a first counter reaching a first value). The wireless device may skip random access if one or more first conditions are met; skipping random access implies not carrying the scheduling request subsequently) 
for one or more scheduling request configurations is predefined or preconfigured’ (Babaei: Col. 31, lines 35-36, “In an example, the at least one first parameter may be pre-configured”; lines 36-53 elaborates what the first parameter may be, e.g. it may be “configuration parameters for the plurality of logical channels” or “part of configuration parameters for a plurality of scheduling request resource configurations” etc.) 
‘by a radio resource control signaling’ (Col. 31, lines 29-30, “In an example, a wireless device may receive one or more messages comprising configuration parameters for one or more cells. The one or more messages may comprise one or more radio resource control (RRC) messages”).

Regarding claim 12, Babaei teaches the method according to claim 10 (discussed above).
Babaei further teaches, ‘wherein the method further comprising:
receiving information on releasing resources of one or more scheduling request configurations and/or whether or not a random access procedure should be triggered to carry the scheduling request subsequently for one or more scheduling request configurations via a radio resource control signaling’ (Babaei: Col. 32, lines 24-33, “In an example, the at least one first parameter and/or at least one second parameter may indicate if the wireless device should skip and/or perform one or more of the following if the SR process fails: notifying RRC to release one or more PUCCH for one or more serving cells, notifying RRC to release one or more sounding reference signal (SRS) for one or more serving cells, clearing one or more configured and/or dynamically indicated downlink assignments and/or uplink grants, initiating a random access procedure, canceling one or more pending SRs”).

Regarding claim 13, Babaei teaches ‘a method in a network device’ (Babaei: Col. 21, lines 18-21, “The embodiments disclose methods for starting a new SR process when an SR process is ongoing and/or methods to cancel an ongoing SR process when a new SR process starts”; network device performs complimentary to terminal device), comprising:
‘receiving a scheduling request from a terminal device via a random access procedure when a maximum counter value of a scheduling request configuration is reached’ (Babaei: Fig. 28, RA preamble is sent when, “first counter reaching first counter value or second counter reaching second counter value”; Fig. 35, block 3560, “Transmit, to the base station, a random access preamble in response to the 1st counter reaching the 1st counter value or the 2nd counter reaching the 2nd counter value”; Col. 24, lines 40-45, “In an example, the one or more criteria may comprise a value of a first counter corresponding to the first SR process being larger than or equal to a first configurable value. In an example, the threshold values may be configurable (e.g., using RRC and/or dynamic signaling such as DCI)”; user station transmit to base station implies base station receives and RA preamble is part of a random access process);
‘information on the scheduling request configuration’ as per the claim element, ‘wherein information on the scheduling request configuration is conveyed to the network device during the random access procedure’, the disclosures in Babaei regarding ‘SR configuration index’ (Col. 19, lines 50-52; Col. 30, lines 32-37, “A SR configuration in the plurality of SR configurations may be identified by a SR configuration index. A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TTI/numerology/service/cell type corresponding to the SR”), and transmission to the network device, (Col. 29, lines 39-41, “The configuration parameters for the first scheduling request may comprise a first SR configuration index.”, provide information on the scheduling request configuration and its transmission to the network device.
The instant application cites in [00103], “In another embodiment, message 3 of the random access procedure may be extended to identify the SR configuration. For example, an identity of the terminal device and the information on the scheduling request configuration are included in the Message 3”). The disclosure in the instant application cites the ‘information on the scheduling request configuration’ for a purpose to identify an SR configuration.
A person of ordinary skill in the art before the effective filing date of the claimed invention would consider the “SR configuration index” providing ‘information on the scheduling request configuration’, considering the use of “SR configuration index” for identification of plurality of SR configurations as discussed above. The claim element in the instant application is equivalent to the disclosure in Babaei, both performing substantially the same function in substantially the same way to obtain the same result.

Regarding claim 14, Babaei teaches the method according to claim 13 (discussed above). 
wherein a preamble of the random access procedure is received from the terminal device’ (Babaei: Fig. 18, Fig. 28); 
‘one or more resources for transmitting the preamble is/are corresponding to the scheduling request configuration’ (Babaei: Col. 30, lines 16-18, “The wireless device may transmit, to the base station, a first SR via the first SR resource in response to the triggering of the first SR.”; Col. 39, lines 42-47, “In an example, the configuration parameters may comprise parameters for one or more scheduling request configurations. In an example, a scheduling request configuration may correspond to one or more logical channels/logical channel groups/TTis/numerologies/service types/cell types”).

Regarding claim 15, Babaei teaches the method according to claim 14 (discussed above). 
Babaei further teaches, ‘wherein the resources for transmitting the preamble comprising one or more of the following: sequence resources, frequency resources and time resources’ (Babaei: Col. 19, lines 54-56, “A SR resource may indicate a time (e.g., TTI) and/or frequency (e.g., resource block/element)”).

Regarding claim 21, Babaei teaches the method according to claim 13 (discussed above). 
Babaei further teaches, ‘wherein the method further comprising:
transmitting a radio resource control reconfiguration signaling to reconfigure the scheduling request configuration; the information on the scheduling request configuration is comprised in the radio resource control reconfiguration signaling’ (Babaei: Col. 19, lines 38-42, “In an example embodiment, the base station may configure (e.g., using one or more radio resource control (RRC) messages and or other configuration messages) a wireless device with a plurality of scheduling request configurations (e.g., resource configuration”; configuration signaling or reconfiguration signaling are both used for the purpose of configuration).

Regarding claim 22, Babaei teaches the method according to claim 13 (discussed above).
Babaei further teaches, ‘wherein the method further comprising:
transmitting information on releasing resources of one or more scheduling request configurations and/or whether or not a random access procedure should be triggered to carry the scheduling request subsequently for one or more scheduling request configurations via a radio resource control signaling’ (Babaei: Col. 32, lines 24-33, “In an example, the at least one first parameter and/or at least one second parameter may indicate if the wireless device should skip and/or perform one or more of the following if the SR process fails: notifying RRC to release one or more PUCCH for one or more serving cells, notifying RRC to release one or more sounding reference signal (SRS) for one or more serving cells, clearing one or more configured and/or dynamically indicated downlink assignments and/or uplink grants, initiating a random access procedure, canceling one or more pending SRs”).

Regarding claim 23, Babaei teaches ‘a terminal device’ (Babaei: Fig. 9, UE), comprising:
a processor; and a memory, (Col. 12, lines 33-34, “The device may include processors, memory, interfaces, and/or the like”) 
the memory containing instructions executable by the processor whereby the terminal device is operative to transmit a scheduling request to a network device via a random access procedure when a maximum counter value of a scheduling request configuration is reached’ (Babaei: Fig. 28, RA preamble is sent when, “first counter reaching first counter value or second counter reaching second counter value”; Fig. 35, block 3560, “Transmit, to the base station, a random access preamble in response to the 1st counter reaching the 1st counter value or the 2nd counter reaching the 2nd counter value”; Col. 24, lines 40-45, “In an example, the one or more criteria may comprise a value of a first counter corresponding to the first SR process being larger than or equal to a first configurable value. In an example, the threshold values may be configurable (e.g., using RRC and/or dynamic signaling such as DCI)”).
Though Babaei does not expressly teach, ‘information on the scheduling request configuration’ as per the claim element, ‘wherein information on the scheduling request configuration is conveyed to the network device during the random access procedure’, the disclosures in Babaei regarding ‘SR configuration index’ (Col. 19, lines 50-52; Col. 30, lines 32-37, “A SR configuration in the plurality of SR configurations may be identified by a SR configuration index. A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TTI/numerology/service/cell type corresponding to the SR”), and transmission to the network device, (Col. 29, lines 39-41, “The configuration parameters for the first scheduling request may comprise a first SR configuration index.”, provide information on the scheduling request configuration and its transmission to the network device.
The instant application cites in [00103], “In another embodiment, message 3 of the random access procedure may be extended to identify the SR configuration. For example, an identity of the terminal device and the information on the scheduling request configuration are included in the Message 3”). The disclosure in the instant application cites the ‘information on the scheduling request configuration’ for a purpose to identify an SR configuration.
A person of ordinary skill in the art before the effective filing date of the claimed invention would consider the “SR configuration index” providing ‘information on the scheduling request configuration’, considering the use of “SR configuration index” for identification of plurality of SR configurations as discussed above. The claim element in the instant application is equivalent to the disclosure in Babaei, both performing substantially the same function in substantially the same way to obtain the same result.
Regarding claim 47, Babaei teaches the method of claim 1 (discussed above), further comprising:
‘selecting a resource based on the scheduling request configuration’ (See Fig. 25, first SR resource and second SR resource); and
‘using the selected resource to transmit a random access preamble to the network device via a random access channel’ (implied; random access uses channel for transmission of random access), ‘wherein the resource used to transmit the preamble conveys to the network device information that enables the network device to identify the scheduling request configuration’ (Col. 19, lines 50-52; Col. 30, lines 32-37, “A SR configuration in the plurality of SR configurations may be identified by a SR configuration index; Col. 49, lines 62-64, “the SR configuration parameters may comprise and/or indicate the logical channel group ID corresponding to the SR configuration”).

Regarding claim 48, Babaei teaches the method of claim 47 (discussed above), ‘wherein the scheduling request configuration is mapped to the resource, and the step of selecting a resource based on the scheduling request configuration comprises determining the resource to which the scheduling request configuration is mapped and selecting the determined resource’ (Col. 45, lines 11-13, “a wireless device may be configured with a plurality of SR configurations and each SR configuration may correspond to one or more logical channels”; Col. 47, lines 60-62, “In an example, the wireless device may transmit a SR signal on a SR resource”).

Regarding claim 49, Babaei teaches the method of claim 1 (discussed above), further comprising:
‘initiating the random access procedure by transmitting a random access preamble to the network device via a random access channel’ (implied; random access is processed through a random access channel); and
‘after transmitting the random access preamble to the network device, receiving from the network device a random access response’ (Col. 46, lines 18-20, “the wireless device may receive a random access response from the base station in response to transmitting the random access preamble”), ‘wherein the step of transmitting the scheduling request is performed after receiving the random access response’ (Col. 46, lines 34-36, “the wireless device may trigger a scheduling request if one or more conditions are met”) and comprises ‘transmitting to the network device a message comprising information for enabling the network device to identify the scheduling request configuration’ (Col. 46, lines 39-45, “the scheduling request may indicate the one or more logical channels and/or one or more logical channel groups comprising the one or more logical channels and/or one or more TTis/numerologies that the one or more logical channels are mapped to and/or one or more service types corresponding to the one or more logical channels and/or one or more cell types that the one or more logical channels are mapped to”; logical channels correspond to SR configuration).

Regarding claim 50, Babaei teaches the method of claim 1 (discussed above), ‘wherein the step of transmitting the scheduling request comprises transmitting to the network device a message comprising: a temporary identifier for identifying the terminal device and information for enabling the network device to identify the scheduling request configuration’ (Col. 19, lines 51-52, “scheduling request in the plurality of scheduling requests may be configured with a SR configuration index”; Col. 20, lines 2-5, “In an example, gNB may distinguish the two or more SR signals corresponding to the two or more SR configurations transmitted at the same time (e.g., TTI)”, implies separate identities for different SR configurations).













Claims 4-6, 8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei as applied to claim 1 above, and further in view of LEE, SUN-YEONG et al. (CN-107592978-A), hereinafter “Lee”.
Regarding claim 4, Babaei teaches the method according to claim 1 (discussed above). 
Babaei further teaches, ‘wherein a message of the random access procedure is transmitted to the network device; the information on the scheduling request configuration is comprised in the message’ (Babaei: Col. 19, lines 50-52; Col. 30, lines 32-37, “A SR configuration in the plurality of SR configurations may be identified by a SR configuration index. A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TTI/numerology/service/cell type corresponding to the SR”), and transmission to the network device, (Col. 29, lines 39-41, “The configuration parameters for the first scheduling request may comprise a first SR configuration index.”; configuration index may be considered as the ‘information on the scheduling request configuration’, as discussed above in claim 1).
Babaei however fails to expressly teach, ‘wherein a message of the random access procedure is transmitted to the network device; an identity of the terminal device is comprised in the message’.
Lee in the same field of endeavor teaches, ‘wherein a message of the random access procedure is transmitted to the network device; an identity of the terminal device is comprised in the message’ (Lee: Pg.7, Par. 4, “when using the common resource, requiring a unique UE identifier to identify the UE in MAC PDU. can the C-RNTI MAC control element is added to each MAC PDU sent on the CB uplink resource”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Lee with that of Babaei so that unique identifier of the UE may be transmitted to the base station as disclosed by Lee above along with the SR configuration index disclosed by Babaei.
(Pg. 13, “the UE using the received UL grant to transmit data (i.e., message 3) to the e Node B (S1305). message 3 should include the UE identifier. In the contention-based random access procedure, the eNode B may not determine which UE is performing a random access process, but then to identify the UE for contention resolution”).

Regarding claim 5, combination of Babaei and Lee teaches the method according to claim 4 (discussed above). 
Babaei further teaches, ‘wherein the information on one or more scheduling request configurations are comprised in the message when the maximum counter values of the one or more scheduling request configurations are reached’ (Babaei: Fig. 28, RA preamble is sent when, “first counter reaching first counter value or second counter reaching second counter value”; Fig. 35, block 3560, “Transmit, to the base station, a random access preamble in response to the 1st counter reaching the 1st counter value or the 2nd counter reaching the 2nd counter value”; Col. 24, lines 40-45, “In an example, the one or more criteria may comprise a value of a first counter corresponding to the first SR process being larger than or equal to a first configurable value”; the configurable value referred to in the disclosure is the maximum counter value of the claim).

Regarding claim 6, combination of Babaei and Lee teaches the method according to claim 4 (discussed above). 
Fig. 9 in Babaei shows the UE is transmitting UL data after it receives msg 2 from the base station. This is in fact msg 3, though not expressly disclosed.  Lee expressly discloses msg 3, and thus teaching the claim, ‘wherein the message is Message 3 of the random access procedure’ (“the UE using the received UL grant to transmit data (i.e., message 3) to the e Node B (S1305)” (Lee: Pg. 13, as discussed above in claim 4); and
Babaei teaches about transmission of SR configuration index, (Col. 29, lines 39-41, “The configuration parameters for the first scheduling request may comprise a first SR configuration index.”), but does not expressly teach that, ‘the information on scheduling request configuration is: i)comprised in a medium access control (MAC) control element (CE) of the Message 3 or ii) comprised in an RRC message which is included in the Message 3’.
Lee teaches transmission of device identification information through MAC CE of msg 3 (Pg. 13, “the UE using the received UL grant to transmit data (i.e., message 3) to the e Node B (S1305). message 3 should include the UE identifier”).
It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to combine disclosure by Lee to transmit UE identifier in msg 3 and transmission of ‘information on scheduling request configuration’, i.e. SR configuration index, as per discussion above, to provide identity of the device along with SR configuration index to the network device so that network device knows which device is sending the request and what type of request is made (identified by the SR configuration index).

Regarding claim 8, combination of Babaei and Lee teaches the method according to claim 4 (discussed above).
Babaei further teaches, ‘wherein one or more of the following information are comprised in the message:
index of the scheduling request configuration’ (Babaei: Col. 19, lines 51-52, “scheduling request in the plurality of scheduling requests may be configured with a SR configuration index.”);
‘a bitmap of one or more indices of scheduling request configurations’ (implied by the disclosure, “the configuration parameters may comprise parameters for a plurality for scheduling request configurations. A SR configuration in the plurality of SR configurations may be identified by a SR configuration index” (Col. 30, lines 30-34); bitmap is implied when multiple configurations are assumed, e.g. 1 may represent ‘requested’ and 0 may represent ‘not requested’ for a particular configuration);
‘identifier of a logical channel corresponding to the scheduling request configuration’ (“A SR configuration may indicate … a logical channel/logical channel group (Col. 30, lines 34-36));
‘a bitmap of one or more identifiers of logical channels corresponding to scheduling request configurations’ (implied by the disclosure, “the configuration parameters may comprise parameters for one or more logical channels.” (Col. 30, lines 47-49);
‘identifier of a logical channel group corresponding to the scheduling request configuration’ (discussed above as disclosed about logical channel group in Col. 30, lines 34-36);
‘a bitmap of one or more identifiers of logical channel groups corresponding to scheduling request configurations’ (Col. 30, lines 38-47 discloses multiple logical channel groups; bitmap of identifiers is implied when multiple channel groups are involved.).

Regarding claim 16, Babaei teaches the method according to claim 4 (discussed above). 
Babaei further teaches, ‘wherein a message of the random access procedure is received from the terminal device; the information on the scheduling request configuration is comprised in the message’ (Babaei: Col. 19, lines 50-52; Col. 30, lines 32-37, “A SR configuration in the plurality of SR configurations may be identified by a SR configuration index. A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TTI/numerology/service/cell type corresponding to the SR”), and transmission to the network device, (Col. 29, lines 39-41, “The configuration parameters for the first scheduling request may comprise a first SR configuration index.”; configuration index may be considered as the ‘information on the scheduling request configuration’, as discussed above in claim 1).
Babaei however fails to expressly teach, ‘wherein a message of the random access procedure is transmitted to the network device; an identity of the terminal device is comprised in the message’.
Lee in the same field of endeavor teaches, ‘wherein a message of the random access procedure is transmitted to the network device; an identity of the terminal device is comprised in the message’ (Lee: Pg.7, Par. 4, “when using the common resource, requiring a unique UE identifier to identify the UE in MAC PDU. can the C-RNTI MAC control element is added to each MAC PDU sent on the CB uplink resource”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Lee with that of Babaei so that unique identifier of the UE may be transmitted to the base station as disclosed by Lee above along with the SR configuration index disclosed by Babaei.
The motivation to use the identity of the terminal device is for the base station to know which UE is in communication, because base station itself assigns the C-RNTI to the user terminal, as disclosed by Lee, (Pg. 13, “the UE using the received UL grant to transmit data (i.e., message 3) to the e Node B (S1305). message 3 should include the UE identifier. In the contention-based random access procedure, the eNode B may not determine which UE is performing a random access process, but then to identify the UE for contention resolution”).

Regarding claim 17, combination of Babaei and Lee teaches the method according to claim 16 (discussed above). 
 ‘wherein the information on one or more scheduling request configurations are comprised in the message when the maximum counter values of the one or more scheduling request configurations are reached’ (Babaei: Fig. 28, RA preamble is sent when, “first counter reaching first counter value or second counter reaching second counter value”; Fig. 35, block 3560, “Transmit, to the base station, a random access preamble in response to the 1st counter reaching the 1st counter value or the 2nd counter reaching the 2nd counter value”; Col. 24, lines 40-45, “In an example, the one or more criteria may comprise a value of a first counter corresponding to the first SR process being larger than or equal to a first configurable value”; the configurable value referred to in the disclosure is the maximum counter value of the claim).

Regarding claim 18, combination of Babaei and Lee teaches the method according to claim 16 (discussed above). 
Fig. 9 in Babaei shows the UE is transmitting UL data after it receives msg 2 from the base station. This is in fact msg 3, though not expressly disclosed.  Lee expressly discloses msg 3, and thus teaching the claim, ‘wherein the message is Message 3 of the random access procedure’ (“the UE using the received UL grant to transmit data (i.e., message 3) to the e Node B (S1305)” (Lee: Pg. 13, as discussed above in claim 4); and
Babaei teaches about transmission of SR configuration index, (Col. 29, lines 39-41, “The configuration parameters for the first scheduling request may comprise a first SR configuration index.”), but does not expressly teach that, ‘the information on scheduling request configuration is: i)comprised in a medium access control (MAC) control element (CE) of the Message 3 or ii) comprised in an RRC message which is included in the Message 3’.
(Pg. 13, “the UE using the received UL grant to transmit data (i.e., message 3) to the e Node B (S1305). message 3 should include the UE identifier”).
It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to combine disclosure by Lee to transmit UE identifier in msg 3 and transmission of ‘information on scheduling request configuration’, i.e. SR configuration index, as per discussion above, to provide identity of the device along with SR configuration index to the network device so that network device knows which device is sending the request and what type of request is made (identified by the SR configuration index).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,243,667 B2 discusses method for transmitting scheduling request effectively in wireless communication system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                                                                                                                                                                                                          /YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462